Exhibit 10.4







Revised January 12, 2009







THIS AGREEMENT MADE IN DUPLICATION the 13th day of January, 2009.




BETWEEN:




UNITED WISCONSIN GRAIN PRODUCERS, LLC,

(herein “UWGP)










-and-










JEFF ROBERTSON,

(herein “Robertson”)










 




EMPLOYMENT AGREEMENT

(herein the “Agreement”)

 










Attorney Lan Waddell

WADDELL OF COLUMBUS, S.C.

Post Office Box 407

Columbus, WI 53925




Telephone:  (920) 623-1111

Fax No.:  (920) 623-4011



--------------------------------------------------------------------------------



Exhibit 10.4




THIS AGREEMENT MADE IN DUPLICATE the 13th day of January, 2009




BETWEEN:







UNITED WISCONSIN GRAIN PRODUCERS, LLC,

(herein “UWGP)




-and-




JEFF ROBERTSON,

(herein “Robertson”)







 

EMPLOYMENT AGREEMENT

(herein the “Agreement”)







 

WHEREAS, UWGP desires to employ Robertson to provide services to UWGP, and
Robertson desires to provide such services to UWGP, upon and subject to the
terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:

ARTICLE I – EMPLOYMENT, TERM AND RENEWAL

1.01  

Employment.  UWGP hereby employs Robertson as its Chief Executive Officer.

1.02

Term.  The term of this Agreement shall commence on January 1, 2009 and
terminate on December 31, 2011.

1.03

Renewal.  On or before June 30, 2011, UWGP shall advise Robertson of its
intention with respect to the possible further employment of Robertson after
December 31, 2011, and Robertson, within the same time period, shall advise UWGP
of his intentions in that regard.



--------------------------------------------------------------------------------



Exhibit 10.4




ARTICLE II – DUTIES

2.01

Duties of Robertson.  Robertson shall well and faithfully fulfill and perform
such duties as reasonably requested by the Board of Directors of UWGP.
 Robertson shall devote to his employment the level of care, diligence and skill
expected of a Chief Executive Officer in his position, and shall conduct himself
at all times in the best interests of UWGP.

2.02

Outside Activities.  Robertson shall be allowed to engage in outside consulting
and related activities provided that such activities do not interfere with his
responsibilities to UWGP and are outside of a 50-mile radius of UWGP.  A general
report of such activities will be made to the Executive Committee on a quarterly
basis.

2.03

Reporting.  Robertson shall report to the President of UWGP at such times and in
such form as shall be reasonably requested.

2.04

Review.  It is agreed that annual performance reviews of Robertson shall be
conducted by the Board of Directors of UWGP, and that the results of those
reviews shall be discussed with Robertson.

2.05

Non-Disclosure.  Robertson shall not, during the continuance of his employment
with UWGP or at any time thereafter, directly or indirectly, disclose
confidential information of UWGP.

ARTICLE III – REMUNERATION AND BENEFITS

3.01

Remuneration.  Robertson’s annual salary shall be $250,000.00 effective January
1, 2009.

3.02

Incentive Program.  Robertson shall be a participant in the UWGP incentive
program approved by the UWGP Board of Directors and his rate and weighting on
profitability shall be 50% rather than 75% for the new contract period.
 Robertson shall be eligible to receive



--------------------------------------------------------------------------------



Exhibit 10.4




prorated portions of such calculated amounts if he should leave his employment
with UWGP or if he is removed from such employment without cause.

3.03

High Earnings Reward Program.  Robertson shall be provided an additional bonus
equal to 2% of earnings over 125% of Target EBITDA (herein “Stretch Target
EBITDA”) as presented in the Christianson Forecast on page 48 of Section 3 of
the original Bankers’ Book.  This bonus shall accrue and be paid based on
calendar year profits.  Robertson shall be eligible for prorated portions of
this HER under the same conditions defined under 3.02 above.  Robertson shall be
eligible to be advanced up to 50% of the projected bonus as of September 30th of
each year, with payment made following the filing of third quarter QSB.

3.04

Payments.  Payment shall be in bi-weekly installments, in arrears, for the
period commencing January 1, 2009, with the first such payment being January 15,
2009, subject to deductions as required pursuant to Paragraph 3.05 herein.

3.05

Deductions and Withholdings.  UWGP shall be entitled to make such deductions and
withholdings from Robertson’s salary as are by law required to be made and as
may be required by Robertson’s participation in any of UWGP’s benefit plans.

3.06

Benefits.  Robertson shall have the right to participate in such health and
dental insurance plans, 401(k) plans and disability benefit plans as are
available to other employees of UWGP.  The cost of such benefits shall be
allocated to Robertson and UWGP in the same manner as for all other employees.

3.07

Convention Allowance.  Robertson shall be entitled to attend two (2) conventions
of industry interest annually which require absences of not more than a total of
eight (8) calendar days in each year.  UWGP shall reimburse Robertson for costs
in attending such conventions.



--------------------------------------------------------------------------------



Exhibit 10.4




3.08

Vacation.  In addition to the Convention Allowance referred to above, Robertson
shall be entitled to four (4) weeks of paid annual leave in each year of
employment during the term of this Agreement, at times agreed upon with the
President of UWGP.  It is agreed that such vacation leave shall be taken in each
contract year and shall not be capable of accumulation unless expressly agreed
otherwise by UWGP.

3.09

Membership.  UWGP shall pay for a corporate golf membership, the cost of which
shall be subject to approval by the UWGP Compensation Committee.

ARTICLE IV – TERMINATION

4.01

Termination by UWGP.  The employment of Robertson may be terminated by UWGP
during the initial term or any renewal term of this Agreement for the following
reasons:

(a)

Just cause; or

(b)

The death or long-term disability of Robertson

In the event of termination pursuant to this Paragraph 4.01, Robertson’s salary
shall be prorated to the date of termination, and there shall be no further
monies payable as salary, termination payment, severance, damages, or otherwise.

4.02

Termination by UWGP-Other.  The employment of Robertson may be terminated by
UWGP during the initial term or any renewal term of this Agreement for other
than just cause by UWGP providing to Robertson twelve (12) months’ advance
written notice of such termination or by the payment by UWGP to Robertson of
salary and the value of benefits for six (6) months plus bonuses earned through
the date of termination, or, at the option of UWGP, by a combination of such
notice and payment, not to exceed six (6) months in total.  Salary shall be paid
based on an annual rate of $250,000.00.

4.03

Protection of Sale of UWGP.  If there is a sale of the assets of UWGP and the
purchaser does not assume this contract or negotiate a new contract acceptable
to Robertson,



--------------------------------------------------------------------------------



Exhibit 10.4




then Robertson shall receive the termination benefits set forth at 4.02 above.
 In addition, in the event of a sale of the assets of UWGP and if Robertson
continues in full employment by UWGP until released by the Board of Directors,
then Robertson shall receive $200,000.00 in addition to the benefits set forth
at 4.02 above.

ARTICLE V – MISCELLANEOUS PROVISIONS

5.01

Amendment by Consent.  The parties may, by mutual consent at any time, amend or
vary the provisions of this Agreement, and such amendment or variation shall be
evidenced by a written addendum to this Agreement to be signed by both parties
hereto.

5.02

United States Currency.  All reference to remuneration, money, currency, or
payment herein is in United States currency.

5.03

Governing Law.  The provisions of this Agreement shall be construed and
interpreted in accordance with and governed by the laws of the State of
Wisconsin.

5.04

Inurement.  This Agreement shall be binding upon the parties hereto and their
respective executors, administrators, successors and assigns, but this Agreement
may not be assigned by either party.

5.05

Counterparts and Facsimile.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterparts together shall constitute one and the same
agreement.  The delivery of a facsimile copy of an executed counterpart of this
Agreement shall be deemed to be valid execution and delivery of this Agreement,
but the party delivering a facsimile copy shall deliver an original copy of this
Agreement as soon as possible after delivering the facsimile copy.

5.06

Independent Advice.  Robertson confirms that the within Agreement is executed by
him voluntarily and that he has obtained independent legal advice.



--------------------------------------------------------------------------------



Exhibit 10.4




5.07

Full Agreement.  The within Agreement contains all of the terms and conditions
of the agreement between the parties hereto relating to the employment of
Robertson by UWGP, and there are no further representations or conditions not
contained herein.

DATED at Friesland, Wisconsin, the 13th day of January, 2009.




SIGNED, SEALED AND DELIVERED

)

in the presence of:

)

)

)

/s/ Jeff Robertson

Witness

JEFF ROBERTSON







UNITED WISCONSIN GRAIN

PRODUCERS, LLC




By:

/s/ William Herrmann

      William Herrmann, President




Post Office Box 247

Friesland, WI 53935

(920) 348-5016










SUBJECT TO APPROVAL BY UWGP BOARD




 